DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is responsive to an amendment filed on 2/28/2022. As directed by amendment: Claims 36, 42, 45, 47, and 52-53 were amended, claims 1-35 and 46 were cancelled and no new claims were added. Thus claims 36-45 and 47-54 are presently pending in this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 45 and 52-54 are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Aylsworth (2005/0011523) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Aylsworth (2005/0011523) in view of Kwok (6,561,190) and Bennett (3,330,274).

    PNG
    media_image1.png
    520
    761
    media_image1.png
    Greyscale

Regarding claim 45, Aylsworth discloses a user interface (user interface 122, 130, 132, 123, 126, 128, see figs. 9 and 11) comprising: a nasal cannula (124 and 126, see fig. 11, paragraph 0058) including at least one nasal prong (see fig. 11, the nasal prong is the portion of 124 that extends into the nose of the user, the breathing gas inlet is the portion of the nasal cannula 124/126 that is extends through the thickness of 122) configured to deliver breathing gases to a user’s respective nares (see abstract and full disclosure), the nasal cannula extending into the mask cavity (see figs. 9 and 10-11), and a mask (122, fig. 9, paragraph 0058) having a mask body and a seal coupled to the mask body (see figs. 9 and 11, the seal is the portion of the mask that contacts the patient’s face, the mask body is the majority of the portion of 122), the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see fig. 11 for the reference of a cavity defined by the mask body, see abstract and paragraph 0010, Aylsworth discloses that the system is for providing positive airway pressure, therefore, the seal would be configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized, furthermore, the mask body is sealed with a small opening, therefore, would be capable of being pressurized), the mask further comprising a gas outlet (gas outlet is opening shown on mask 122, see the annotated fig. 9 above) from the mask body configured to exhaust expired gases (the opening would allow expired gas to escape), a single breathing gas inlet configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator (the single gas inlet is the opening that allows 128 to enter, wherein that inlet allows breathing gases to be delivered to the nasal cannula, since when the air enters from 128, the air would also be directed towards the user mouth and the nasal cannula, furthermore, the single flow generator can be interpreted as 30 or 41, wherein 41 is being provided to the mouth of the patient which is through conduit 128), a headgear (130 of Aylsworth, see fig. 9 and paragraphs 0058) coupled to the mask to retain the user interface in position on a user’s head. 
However, if there is any doubt that the modified Aylsworth (‘523) discloses a gas outlet, Kwok teaches a breathing assistance system having a mask (10, see fig. 3) comprising a gas outlet (22) through the mask configured to exhaust gases from the mask (Col 3, lines 43-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the gas outlet through the mask as taught by Kwok for the purpose of providing comfort to the patient by allowing exhaust gas to be washed out (Col 3, lines 43-44 of Kwok).
Furthermore, if there is any doubt that the modified Aylsworth discloses a seal. Bennett teaches a user interface having a seal (14, see fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claim 52, Aylsworth (‘523) discloses that the gas outlet is a fixed restriction that is adapted to be used to exhaust gases to a user’s surroundings (see the annotated fig. 9 above, the opening appears to be fixed), alternatively, see the rejection with Kwok above, the gas outlet of Kwok is fixed.  
Regarding claims 53 and 54, Aylsworth (‘523) discloses that the mask is shaped and sized to enclose a user’s nose in use or a user’s nose and mouth in use (see figs. 9-11). 
Claims 36 and 42-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aylsworth (2005/0011523) in view of Matula (2012/0167892), Aylsworth (2006/0169281), Kwok (6,561,190) and Bennett (3,330,274).
Regarding claim 36, Aylsworth (‘523) discloses a user interface (user interface 122, 130, 132, 123, 126, 128, see figs. 9 and 11) comprising: a mask (122, fig. 9, paragraph 0058) having a mask body and a seal (see figs. 9 and 11, the seal is the portion of the mask that contacts the patient’s face, the mask body is the majority of the portion of 122) coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see fig. 11 for the reference of a cavity defined by the mask body, see abstract and paragraph 0010, Aylsworth discloses that the system is for providing positive airway pressure, therefore, the seal would be configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized, furthermore, the mask body is sealed with a small opening, therefore, would be capable of being pressurized), a nasal cannula (124 and 126, see fig. 11, paragraph 0058) including at least one nasal prong configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (see fig. 11, the nasal prong is the portion of 124 that extends into the nose of the user), headgear (130 of Aylsworth, see fig. 9 and paragraphs 0058) coupled to the mask to retain the user interface in position on a user’s head, a gas outlet (gas outlet is opening shown on mask 122, see the annotated fig. 9 above) from the mask body configured to exhaust expired gas (the opening would allow expired gas to escape), wherein the user interface is configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator (see single flow generator 30, fig. 2, paragraph 0039), and discloses breathing gas inlets provide in the mask body to allow breathing gases to be deliver through both the mask and the nasal cannula (see figs. 9 and 11, the breathing gas inlets are the opening on mask 120 that 123, 126, and 128 extend through, the breathing gas inlets are provided in the mask body and would allow breathing gases to be delivered through both the mask and the nasal cannula, the breathing gas inlets that are through the mask are being interpreted as the opening that allows 128 to pass through and the openings that allows breathing gas to pass through 124/126 (nasal cannula), paragraphs 0004, 0053 and 0058), but fails to specifically disclose that the breathing gas inlets are a single gas inlet.
However, Matula teaches a single opening(opening at 24, see fig. 2, paragraph 0031) in a mask body (6, see fig. 2, paragraph 0028) for accommodating a plurality of tubes (22a and 22b, fig. 2, paragraph 0031). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the breathing gas inlets of Aylsworth (‘523) to be a single opening as taught by Matula for the purpose of providing a simpler design having a single breathing inlet instead of a plurality of breathing inlets, which would simplify manufacturing processes of the patient interface. 
Furthermore, if there is any doubt that the flow/pressure device 30 can be considered as a single flow generator. 
Aylsworth (‘281) teaches breathing assistance system (100) comprising a flow/pressure device (10), including a single flow generator (12) connected to a plurality of controlled valves (40, 42, and 44, fig. 1, paragraph 0036), wherein the single flow generator configured to supply a single continuous unidirectional flow of breathing gas to a user interface during inhalation and exhalation (paragraphs 0030 and 0032) at a single pressure and at a single flow rate (paragraphs 0032 and 0036-0037). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the flow/pressure device 30 of Aylsworth (‘523) to be a single flow generator configured to supply a single continuous and unidirectional flow of breathing gas to a user interface as taught by Aylsworth (‘281) for the purpose of reducing the number of blowers being used, thereby reducing manufacturing and repair/maintenance cost, and to provide a well-known alternative respiratory circuit that utilizes a single flow generator to provide respiratory gas to both the nares and the mouth of the patient. 
Furthermore, if there is any doubt that the modified Aylsworth (‘523) discloses a gas outlet, Kwok teaches a breathing assistance system having a mask (10, see fig. 3) comprising a gas outlet (22) through the mask configured to exhaust gases from the mask (Col 3, lines 43-53). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the gas outlet through the mask as taught by Kwok for the purpose of providing comfort to the patient by allowing exhaust gas to be washed out (Col 3, lines 43-44 of Kwok).
Furthermore, if there is any doubt that the modified Aylsworth discloses a seal. Bennett teaches a user interface having a seal (14, see fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified Aylsworth (‘523) to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claim 42, Aylsworth (‘523) discloses that the gas outlet is a fixed restriction that is adapted to be used to exhaust gases to a user’s surroundings (see the annotated fig. 9 above, the opening appears to be fixed), alternatively, see the rejection with Kwok above, the gas outlet of Kwok is fixed.  
Regarding claims 43 and 44, Aylsworth (‘523) discloses that the mask is shaped and sized to enclose a user’s nose in use or a user’s nose and mouth in use (see figs. 9-11). 
Claims 36-44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAuley (2006/0278233) in view of Dietz (5,005,571), Fischer (4,248,218), and Bennett (3,330,274).
Regarding claim 36, McAuley discloses a breathing assistance system (system shown in fig. 1) comprising flow/pressure device (17, 18, 20, 21, 15, and 19, see fig. 1) having a single flow generator (21) configured to supply a single continuous unidirectional flow of breathing gas to a user interface during inhalation and exhalation (paragraphs 0001 and 0058-0059, McAuley discloses that the breathing assistance system is a continuous positive airway pressure (CPAP) system), having a user interface (2, fig. 1, paragraph 0062) and further discloses that the user interface can be a nasal mask, full face, oral mask, cannula that is capable of operating at positive pressure (paragraph 0062), wherein the user interface having the cannula is configured to deliver the continuous unidirectional flow of breathing gas in excess of the user's peak inspiratory flow requirement to the nares of the user so that the user pharynx are flushed continuously with fresh breathing gases (paragraphs 0001 and 0058-0059, McAuley discloses that the breathing assistance system is a continuous positive airway pressure (CPAP) system), but fails to disclose a mask having a mask body and a seal coupled to the mask body, the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized and a nasal cannula including at least one nasal prong configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity, a headgear coupled to the mask to retain the user interface in position on a user’s head; a single breathing gas inlet provided in the mask body to allow breathing gases to be delivered through both the mask and the nasal cannula and a gas outlet from the mask body configured to exhaust expired gases, wherein the user interface is configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator. 
However, Dietz teaches a user interface (fig. 2), comprising: a mask (2 and 4, see fig. 1) having a mask body (body 2 and 4) and a seal (seal is the edge of 2 that contacts the user face, see figs. 1-2), the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see figs. 1-2 and Col 3, lines 20-25, Dietz discloses positive pressure to flush out contaminants), a nasal cannula (nasal cannula having openings 50 and 10, Col 5, lines 43-53) including at least one nasal prong (see fig. 15, the prongs sticks out to form opening 50) configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (Col 2, lines 27-31, see figs. 1-2, the nasal cannula extending into the mask cavity) and having a breathing gas inlet through the mask body (the opening 50 of the nasal prong is the breathing gas inlet through the mask body, since the opening extends within a confined space of the mask body, the opening is extending through the mask body, the term “through” is being interpreted as “among or between”, see the definition of “through” from thefreedictionary.com), a gas outlet (4a and 3, see the annotated fig. 2 above and fig. 3 and 6) from the mask body configured to exhaust expired gas, where the nasal cannula is configured to deliver a continuous unidirectional flow of breathing gas (Col 2, lines 27-31)(Col 3, lines 21-26, Dietz discloses that the interface is capable of delivering a high rate of respiratory gas and maintain a positive pressure within the mask).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to substitute the user interface of McAuley with the user interface as taught by Dietz for the purpose of substituting one well-known positive pressure user interface with another well-known positive pressure user interface that is suitable for supplying positive pressure to the user. 
The modified McAuley fails to disclose a single breathing gas inlet provided in the mask body to allow breathing gases to be delivered through both the mask and the nasal cannula. 
However, Fischer teaches a mask body (14, fig. 1, Col 3, lines 22-30) comprising a coupling (30, 29, 31, see fig. 3) between the nasal cannula (10, 22, 19, and 18), wherein the coupling comprises a base and a segmented annular wall extending away from the base (30 is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67), wherein the nasal cannula including at least one nasal prong (18, fig. 3) configured to deliver breathing gases to the user’s respective nares, the nasal cannula extending into the mask cavity (see fig. 4, the nasal cannula extending into the mask cavity), a single breathing gas inlet provided in the mask body to allow breathing gases to be delivered through both the mask and the nasal cannula (the single breathing gas inlet is 12, wherein 12 is provided in the mask body to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula, when the breathing gases enter 12 and through 30, the breathing gases would being delivered through the mask and then eventually through the nasal cannula).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask and cannula of the modified McAuley to be the nasal cannula and to have the coupling as taught by Fischer for the purpose of providing a modular mask/cannula design, therefore, allowing easy removal/cleaning and replacement of parts.
Furthermore, if there is any doubt that the modified McAuley discloses a seal. Bennett teaches a user interface having a seal (14, see fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified McAuley to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claims 37 and 38, the modified McAuley discloses a coupling (30, 29, 31, see fig. 3 of Fischer) between the nasal cannula (10, 22, 19, and 18 of Fischer) and the mask body (2 and 4 of Dietz modified to have the gas inlet of 14 of Fischer), wherein the coupling comprises a base and a segmented annual wall extending away from the base (30 is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67 of Fischer). 
Regarding claim 39, the modified McAuley discloses that the nasal cannula comprises a conduit (portion the conduit 30 that is between 29 and 31 of Fischer, fig. 4 of Fischer, as shown, the portion is extending between the breathing gas inlet (end 29 that is inserted into 12) and the at least one prong 18 of Fischer) extending between and connecting the breathing gas inlet (part 29 that is inserted in 12 of Fischer) and the at least one nasal prong (18, see fig. 4 of Fischer). 
Regarding claim 40, the modified McAuley discloses a manifold (19 of Fischer, fig. 4, col 3, lines 31-43 of Fischer, the tubular body 19 connects one passage and split it into two prongs, therefore, it is a manifold) coupling the conduit (portion of 30 between 29 and 31 of Fischer) and the at least one nasal prong (18 of Fischer, see fig. 4 of Fischer). 
Regarding claim 41, the modified McAuley discloses a segmented annual wall extending radially outward of the conduit (see segmented annual wall 31 that extends outward of the conduit (portion between 29 and 31 of 30 of Fischer) of Fischer, fig. 3 of Fischer).
Regarding claim 42, the modified McAuley discloses that the gas outlet (3 and 4a of Dietz) is a fixed restriction that is adapted to be used to exhaust gases to a user’s surroundings (figs. 1-3 and 6 shows that the outlet passage is a hole that is not adjustable, therefore, the outlet passage is a fixed restriction).
Regarding claim 43, the modified McAuley discloses that the mask is shaped and sized to enclose a user’s nose and mouth in use (see figs. 1-2 of Dietz, see figs. 1-2 of Dietz, the mask cover both the nose and the mouth).
Regarding claim 44, the modified McAuley discloses that the mask is shaped and sized to enclose a user’s nose in use (see figs. 1-2 of Dietz, see figs. 1-2 of Dietz, the mask cover both the nose and the mouth).
Claims 45 and 47-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McAuley (2006/0278233) in view of Dietz (5,005,571), Fischer (4,248,218), and Bennett (3,330,274).
Regarding claim 45, McAuley discloses a breathing assistance system (system shown in fig. 1) comprising flow/pressure device (17, 18, 20, 21, 15, and 19, see fig. 1) having a single flow generator (21) configured to supply a single continuous unidirectional flow of breathing gas to a user interface during inhalation and exhalation (paragraphs 0001 and 0058-0059, McAuley discloses that the breathing assistance system is a continuous positive airway pressure (CPAP) system), having a user interface (2, fig. 1, paragraph 0062) and further discloses that the user interface can be a nasal mask, full face, oral mask, cannula that is capable of operating at positive pressure (paragraph 0062), wherein the user interface having the cannula is configured to deliver the continuous unidirectional flow of breathing gas in excess of the user's peak inspiratory flow requirement to the nares of the user so that the user pharynx are flushed continuously with fresh breathing gases (paragraphs 0001 and 0058-0059, McAuley discloses that the breathing assistance system is a continuous positive airway pressure (CPAP) system), but fails to disclose that the user interface comprises a nasal cannula including at least one nasal prong configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity; a single breathing gas inlet configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator.  
However, Dietz teaches a user interface (fig. 2), comprising: a mask (2 and 4, see fig. 1) having a mask body (body 2 and 4) and a seal (seal is the edge of 2 that contacts the user face, see figs. 1-2), the seal configured to seal with a user’s face to allow a cavity defined by the mask body to be pressurized (see figs. 1-2 and Col 3, lines 20-25, Dietz discloses positive pressure to flush out contaminants), a nasal cannula (nasal cannula having openings 50 and 10, Col 5, lines 43-53) including at least one nasal prong (see fig. 15, the prongs sticks out to form opening 50) configured to deliver breathing gases to a user’s respective nares, the nasal cannula extending into the mask cavity (Col 2, lines 27-31, see figs. 1-2, the nasal cannula extending into the mask cavity) and having a breathing gas inlet through the mask body (the opening 50 of the nasal prong is the breathing gas inlet through the mask body, since the opening extends within a confined space of the mask body, the opening is extending through the mask body, wherein, the term “through” is being interpreted as “among or between”, see the definition of “through” from thefreedictionary.com), a gas outlet (4a and 3, see the annotated fig. 2 above and fig. 3 and 6) from the mask body configured to exhaust expired gas, where the nasal cannula is configured to deliver a continuous unidirectional flow of breathing gas (Col 2, lines 27-31)(Col 3, lines 21-26, Dietz discloses that the interface is capable of delivering a high rate of respiratory gas and maintain a positive pressure within the mask).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to substitute the user interface of McAuley with the user interface as taught by Dietz for the purpose of substituting one well-known positive pressure user interface with another well-known positive pressure user interface that is suitable for supplying positive pressure to the user. 
The modified McAuley fails to disclose a single breathing gas inlet configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator. 
However, Fischer teaches a mask body (14, fig. 1) comprising a coupling (30, 29, 31, see fig. 3) between the nasal cannula (10, 22, 19, and 18), wherein the coupling comprises a base and a segmented annular wall extending away from the base (30 is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67), wherein the nasal cannula including at least one nasal prong (18, fig. 3) configured to deliver breathing gases to the user’s respective nares, the nasal cannula extending into the mask cavity (see fig. 4, the nasal cannula extending into the mask cavity), wherein a single breathing gas inlet configured to allow breathing gases to be delivered to the cavity of the mask and the nasal cannula from a single flow generator (the single breathing gas inlet is 12 of the mask body 14, see fig. 4, alternatively, the single breathing gas inlet is 27, see fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask and cannula of the modified McAuley to be the nasal cannula and to have the coupling as taught by Fischer for the purpose of providing a module mask/cannula design, therefore, allowing easy removal/cleaning and replacement of parts.
Furthermore, if there is any doubt that the modified McAuley discloses a seal. Bennett teaches a user interface having a seal (14, see fig. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the mask of the modified McAuley to have the seal as taught by Bennett for the purpose of providing good sealing and comfort to the patient (Bennett, Col 1, lines 46-56).
Regarding claims 47 and 48, the modified McAuley discloses a coupling (30, 29, 31, see fig. 3 of Fischer) between the nasal cannula (10, 22, 19, and 18 of Fischer) and the mask body (2 and 4 of Dietz modified to have the gas inlet of 14 of Fischer), wherein the coupling comprises a base and a segmented annual wall extending away from the base (30 is the base, and the segmented annular wall is either 29 or 31, see fig. 3, see col 3, lines 16-67 of Fischer). 
Regarding claim 49, the modified McAuley discloses that the nasal cannula comprises a conduit (portion the conduit 30 that is between 29 and 31 of Fischer, fig. 4 of Fischer, as shown, the portion is extending between the breathing gas inlet (end 29 that is inserted into 12) and the at least one prong 18 of Fischer) extending between and connecting the single breathing gas inlet (12 of Fischer) and the at least one nasal prong (18, see fig. 4 of Fischer).
Regarding claim 50, the modified McAuley discloses a manifold (19 of Fischer, fig. 4, col 3, lines 31-43 of Fischer, the tubular body 19 connects one passage and split it into two prongs, therefore, it is a manifold) coupling the conduit (portion of 30 between 29 and 31 of Fischer) and the at least one nasal prong (18 of Fischer, see fig. 4 of Fischer).
Regarding claim 51, the modified McAuley discloses a segmented annular wall extending radially outward of the conduit (see segmented annual wall 31 that extends outward of the conduit (portion between 29 and 31 of 30 of Fischer) of Fischer, fig. 3 of Fischer).
Regarding claim 52, the modified McAuley discloses that the gas outlet (3 and 4a of Dietz) is a fixed restriction that is adapted to be used to exhaust gases to a user’s surrounding (figs. 1-3 and 6 shows that the outlet passage is a hole that is not adjustable, therefore, the outlet passage is a fixed restriction).
Regarding claim 53, the modified McAuley discloses that the mask is shaped and sized to enclose a user’s nose and mouth in use (see figs. 1-2 of Dietz, the mask cover both the nose and the mouth).
Regarding claim 54, the modified McAuley discloses that the mask is shaped and sized to enclose a user’s nose in use (see figs. 1-2 of Dietz, the mask cover both the nose and the mouth).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 36-37, 39, 45, 47 and 49 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 23 of U.S. Patent Number 10,556,079. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 36-37, 39, 45-46, 47 and 49 are a broader version of the patented claims 1 and 23 (i.e., the instant claims 36-37, 39, 45-46, 47 and 49 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claims 1 and 23). In the instant claims 36-37, 39, 45-46, 47 and 49, the apparatus is included in the patented claims 1 and 23. Any infringement over the patented claims would also infringe over the instant claim. Therefore, the instant claims 36-37, 39, 45-46, 47 and 49 do not differ in scope from the patented claims 1 and 23.
Claims 42 and 52 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent Number 10,556,079. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 42 and 52 are a broader version of the patented claim 17 (i.e., the instant claims 42 and 52 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claim 17). In the instant claims 42 and 52, the apparatus is included in the patented claim 17. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 42 and 52 do not differ in scope from the patented claim 17.
Claims 43-44 and 53-54 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent Number 10,556,079. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the instant claims and the patented claims are minor and obvious from each other. For example, the instant claims 43-44 and 53-54 are a broader version of the patented claim 18 (i.e., the instant claims 43-44 and 53-54 do not include a detachable and flexible conduit and that the injection ports formed in the detachable and flexible conduit as in the patented claim 18). In the instant claims 43-44 and 53-54, the apparatus is included in the patented claim 18. Any infringement over the patented claim would also infringe over the instant claim. Therefore, the instant claims 43-44 and 53-54 do not differ in scope from the patented claim 18.


Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. 
The applicant on page 7, lines 12-21 and page 10, lines 12-14 of the remarks argues that the reference Aylsworth ‘523 discloses a positive airway pressure device 30 which includes 3 separate blowers 32, 40, and 41. Thus the office action fails to establish that Aylsworth ‘523 discloses breathing gases delivered to the cavity of the mask and the nasal cannula from a single flow generator. However, the argument is not persuasive because the specification and the claim have not defined what structures the flow generator consist of. The specification and claim do not limit the flow generator to be a single blower for example, therefore, given the broadest reasonable interpretation, Aylsworth ‘523 positive airway pressure device 30 is a “single flow generator” that comprises a plurality of blowers. The term “a flow generator” in the art does not necessarily mean to be a structure that consist of a single blower. Therefore, the rejection still stands.
The applicant on page 12, lines 12-32 of the remarks argues that the coupling 30 of Fischer does not delivers breathing gases to the cavity of the mask, rather, the conduit 12 delivers gas through the connector tube 30 to the cannula. However, the argument is not persuasive because the cannula 17 and 18 of Fischer is being located within the cavity of the mask, therefore would provide breathable gas to the cavity of the mask (see fig. 1 of Fischer), furthermore, if one was to have a larger nostril than the cannula, and during use, the patient would close off his/her airway, excess air would be delivered to the mask cavity. Therefore, the rejection still stands.  
The arguments to the newly added claim limitations in claims 36-44 has been addressed in the above rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TU A VO/Primary Examiner, Art Unit 3785